EXHIBIT 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Samuel G. Stone Date Submitted: February 20, 2014 Executive Vice President and NASDAQ Symbol: FBMI Chief Financial Officer (989) 466-7325 Firstbank Corporation Announces Cash Dividend on Common Stock Alma, MI (FBMI) – Thomas R. Sullivan, President and Chief Executive Officer of Firstbank Corporation, announced today that a $0.06 per share cash dividend will be paid March 27, 2014, to common stock shareholders of record as of March 11,2014. The $0.06 per share cash dividend is unchanged from the amount paid in the prior quarter. Firstbank Corporation, headquartered in Alma, Michigan, is a bank holding company using a community bank local decision-making format with assets of $1.5 billion and 46 banking offices serving Michigan’s Lower Peninsula.
